NUMBER 13-19-00590-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JESUS ANGEL REBOLLAR,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.


                                      ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      This cause is before the Court on its own motion. The Court, having fully examined

the briefs, is of the opinion that it needs to directly examine State’s Exhibit 136 (Blue

Shirt). The clerk of the trial court is hereby ORDERED to forward the original State’s
Exhibit 136 admitted at trial in Cause No. CR-1456-18-C to this Court within fifteen days

from the date of this order.



                                                             PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
20th day of May, 2022.




                                           2